H. C. De Ran and Michael Wagner complain of Harry E. Schmidt in that on July 23, 1926 the Sandusky Court of Appeals, in a certain action in that court, found that there was error in said record in matters affecting the substantial rights of plaintiffs in error; and further found that substantial justice had been done.
In the Supreme Court, on a petition in error, it is claimed that the issues and matters in which errors were shown by the record to exist, were questions of fact which De Ran et al had a constitutional right to have tried to a jury, and that the finding and certificate of substantial justice by the Court of Appeals was in effect a denial of plaintiffs in error’s constitutional rights guaranteed Art. 1, Sec. 5 of the Ohio Constitution.
It is further claimed that 11364 GC. does not authorize a finding or certificate of substantial justice in eases where the record discloses errors in the admission or rejection of evidence going to the merits of the case; and when such action of the trial court is prejudicial to the rights of the parties complaining, and if it did, it would be unconstitutional as violative of the aforementioned article and of the XIV amendment to the Federal Constitution.